DETAILED ACTION
	Applicant’s amendment and remarks filed February 2, 2022 are acknowledged.  Claims 1-19 remain pending and under examination.

Claims Summary
	Claim 1 and its dependent claims, in various embodiments, are directed to a method for providing a pharmaceutical immunogenic composition consisting of two (claims 1-7), three (claims 10 and 13-16), or all four (claim 17) of HCoV-299E, HCoV-OC43, HCoV-NL63 and HCoV-HKU1 inactivated whole virus.  The method comprises the steps of:
Providing a plurality of cell populations in cell culture medium;
Infecting each cell population (e.g., Vero cells (claims 8, 12 and 19)) by inoculating with at least one of HCoV-299E, HCoV-OC43, HCoV-NL63 and HCoV-HKU1, and incubating the cells to allow for replication and propagation;
Collecting the virus from each cell culture medium;
Purifying each of said virus from each cell culture;
Inactivating each of said virus by at least one of BPL, hydrogen peroxide, formalin (formaldehyde), and copper;
Preparing a pharmaceutical preparation for inoculation with two, three or all four HCoV-299E, HCoV-OC43, HCoV-NL63 and HCoV-HKU1 inactivated whole virus; and,
Providing the pharmaceutical preparation of step f) for the immunization of patients who have previously received an immunization with a vaccine designed to produce a specific SARS-CoV-2 protein.  Please note that there is no active step of administration associated with step g), only an intended use, “for the immunization of patients”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 remain rejected under 35 U.S.C. 103 as being unpatentable over Rota et al. (US 7,220,852 B1, “Rota”) in view of Pyrc et al. (J. Virol., April 2007, 81(7):3051-3057, “Pyrc”), Byoung-Kwan Kim (US 2016/0339097 A1, “Kim”) and Akeefe et al. (US 8,506,968 B2, “Akeefe”).  The claims are outlined above and correlated to the teachings of the prior art in bold font.  Please note that there is no active step of administration associated with newly presented step g) in claim 1, only an intended use, “for the immunization of patients”.  The instant invention is directed to a method for providing a pharmaceutical composition, and is essentially a method of production, not a method of immunization.  Thus, the intended use recited in step g) of claim 1, along with the recited patient population intended to receive it, do not limit the claims such that they are distinguished from the prior art.
Rota discloses the inactivation of SARS-CoV by any method known in the art, such as formalin and BPL (see col. 24, lines 50-54), for preparation of pharmaceutical compositions comprising pharmaceutically acceptable carriers and/or adjuvants, in combination with other therapeutic treatments (see col. 17, lines 4-13, cols. 24-25, bridging paragraph, and col. 26, lines 27-30).  Vero cell cultures (claims 8, 12 and 19) are provided and inoculated with SARS-CoV claims 1, 10 and 17, regarding methods steps and inactivation).
While Rota discloses the production and inactivation of SARS-CoV and suggests combining with other therapeutic agents, Rota does not disclose the production and inactivation of other coronaviruses, such as HCoV-299E, HCoV-OC43, HCoV-NL63 and HCoV-HKU1 in a single composition.  However, it would have been obvious to have produced a combination composition comprising any combination or all of human coronaviruses HCoV-299E, HCoV-OC43, HCoV-NL63 and HCoV-HKU1 with a reasonable expectation of success using Rota’s guidance related to SARS-CoV.  One would have been motivated by Pyrc’s disclosure that an antiviral strategy should target all human coronaviruses; named human coronaviruses are HCoV-NL63, HCoV-HKU1, HCoV-2293E and HCoV-OC43 (see page 3051, left column, page 3055, right column, first full paragraph, and page 3055-3056, Concluding Remarks section).
Further, the concept of combining various coronavirus antigens together in a single composition or in a combination approach is disclosed in Rota (outlined above), Kim and Akeefe.  Kim discloses human coronaviruses HCoV-299E, HCoV-OC43, HCoV-NL63 and HCoV-HKU1 (see paragraph [0003]), and combinations of one or more antigens thereof (see paragraph [0008]).  Akeefe discloses combination vaccines comprising whole, delipidated SARS-CoV with other viruses (see col. 7, lines 20-39), as well as adjuvants (alum, MDP, water in oil emulsion, see col. 24, last paragraph).  Given the teachings of Rota, Kim and Akeefe, one would have been motivated to produce a combination composition for inducing an immune response to multiple human coronaviruses, as taught by Pyrc, with a reasonable expectation of claims 1-6, 10 and 13-17, regarding combinations of HCoV).  Such a combination composition(s) would require separate populations of cells producing the various human coronaviruses, processing of each, and a final formulation step that combines all the inactivated viruses desired.
Further, it would have been obvious to have included an adjuvant in the composition, such as those described in Akeefe’s coronavirus composition (see Akeefe, col. 24, last paragraph), as suggested by Rota (see Rota, col. 17, lines 4-13) in order to enhance the immune response in the individual receiving the composition (claims 9, 11 and 18, adjuvant embodiments).
Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Applicant’s arguments filed February 2, 2022 are acknowledged but found unpersuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the piecemeal analysis, Applicant addresses the teachings of Rota, Pyrc, Kim and Akeefe.  Regarding the Rota reference, Applicant notes that Rota is directed to SARS-CoV, not common cold viruses HCoV-299E, HCoV-OC43, HCoV-NL63 and HCoV-HKU1.  Applicant remarks that Rota’s mention of common cold viruses is not in the context of making 
In response to Applicant’s arguments regarding the Rota and Pyrc references, please note that instant rejection is an obviousness rejection.  The teachings of Kim and Akeefe also contribute to the rejection, thus one cannot disregard what the references teach as a whole.  As stated in the rejection above, the concept of combining various coronavirus antigens together in a single composition or in a combination approach is disclosed in Rota (outlined above), Kim and Akeefe.  Kim discloses human coronaviruses HCoV-299E, HCoV-OC43, HCoV-NL63 and HCoV-HKU1 (see paragraph [0003]), and combinations of one or more antigens thereof (see paragraph [0008]).  Akeefe discloses combination vaccines comprising whole, delipidated SARS-CoV with other viruses (see col. 7, lines 20-39), as well as adjuvants (alum, MDP, water in oil emulsion, see col. 24, last paragraph).  Given the teachings of Rota, Kim and Akeefe, one would have been motivated to produce a combination composition for inducing an immune response to multiple human coronaviruses, as taught by Pyrc, with a reasonable expectation of success.  Combinations of two, three or all of HCoV-299E, HCoV-OC43, HCoV-NL63 and HCoV-HKU1 would have been obvious embodiments for multivalent compositions given the claims 1-6, 10 and 13-17, regarding combinations of HCoV).  Applicant’s attempt to argue that the references teach away from the claimed invention because immune responses to common cold viruses are short-lived or incomplete, fail to take into account the analysis provided in the rejection. 
Regarding the Kim reference, Applicant notes that Kim does not teach inactivated coronaviruses, rather, isolated viral proteins, which Applicant interprets as teaching away from the claimed invention.  Applicant argues that the examiner has previously stated in a restriction requirement in a related application that whole, inactivated virus is structurally and functionally different from epitopes/antigens.  First, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this instance, Kim is relied upon as evidence that combinations of antigens from human coronaviruses HCoV-299E, HCoV-OC43, HCoV-NL63 and HCoV-HKU1 were contemplated in the art (see paragraphs [0003] and [0008]).  Kim is not relied upon for any teaching regarding the merits of using viral proteins versus whole, inactivated virus.  Second, while there are differences in structure between viral antigens (fragments) and whole virions, the examiner’s comments on that subject are in the context of establishing distinctness in a restriction requirement, and not to be relied upon as evidence of non-obviousness in the completely different area of patent law, 35 U.S.C. 103.

Applicant concludes their arguments by stating that there is no motivation to arrive at the claimed invention due to the fact that no vaccination for the common cold has been successful due to the nature of the variation among such viruses.  In response to Applicant’s assertion, the obviousness rejection above sets forth a case for a composition comprising viruses of the common cold, not of vaccine caliber (which is the same as the instant claims which are not vaccines), but at least for inducing an immune response.  Therefore, the rejection is maintained for reasons of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 10 and 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,058,764.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The pending claims are outlined above.  
The patented claims are directed to a similar method of providing a pharmaceutical immunogenic composition comprising the same steps, wherein the inactivation step is by free copper ions sequential to H2O2, cupric ions, or free copper ions.  With regard to the aspect of inactivation, the patented claims are directed to a species of the instantly claimed genus of inactivation (“copper”).  A species anticipates a genus.
The patented claims are directed to embodiments of “at least two or more of HCoV-299E, HCoV-OC43, HCoV-NL63 and HCoV-HKU1”.  The pending claims are directed to embodiments of two, three or all four of HCoV-299E, HCoV-OC43, HCoV-NL63 and HCoV-HKU1.  With regard to the aspect of particular combinations, the patented claims are directed to a genus of the instantly claimed species.  However, the instantly claimed species are obvious combinations of the same four viruses claimed in the patent.  One would immediately envisage 
In the response filed February 2, 2022, Applicant request that this rejection be held in abeyance until allowable subject matter is identified.

Claims 9, 11 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,058,764, as applied to claims 1, 10 and 17 above, and further in view of Akeefe et al. (US 8,506,968 B2, “Akeefe”).  Although the claims at issue are not identical, they are not patentably distinct from each other.  The pending claims are directed to embodiments wherein the pharmaceutical composition comprising an adjuvant, such as alum.  The patented claims do not recite any limitations about adjuvants.  However, it would have been obvious to have included an adjuvant in the patented methods for the purpose of enhancing immunogenicity of the composition, as is routinely done in the art, with a reasonable expectation of success.  Akeefe discloses combination vaccines comprising viruses (see col. 7, lines 20-39) and adjuvants (alum, MDP, water in oil emulsion, see col. 24, last paragraph).
In the response filed February 2, 2022, Applicant request that this rejection be held in abeyance until allowable subject matter is identified.

Claims 8, 12 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,058,764, as applied to claims 1, 10 and 17 above, and further in view of Rota et al. (US 7,220,852 B1, “Rota”).  Although the claims at issue are not identical, they are not patentably distinct from each other.  The pending claims are .
In the response filed February 2, 2022, Applicant request that this rejection be held in abeyance until allowable subject matter is identified.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STACY B CHEN/Primary Examiner, Art Unit 1648